DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 24-36 in the reply filed on 12/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one stirring member as set forth in claims 24, 34, 35 and 36 and the quality sensors as set forth in claims 25 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 24-36, the terms “supply device”, “mixing device”, “final processing device”, “control device”, “collection lock” are narrative to the effect of the operation of the structure and does not positively point out and claim the structural elements of the features of the device which imparts the intended effect of supply materials, mixing, processing, controlling, and forwarding a batch while preventing fluid communication, element as a further limitation of a patentable structural distinction from a device element.  This nomenclature is interpreted broadly during examination absent any further claim to a particular structural element of the device.  For example these terms “supply”, “mixing”, “processing”, “control” and “lock” are read as being directed to a naming convention nomenclature term to provide a separate identity to each device, and without any distinct claim of a structural element beyond “device” the modifier term has not imparted any further structural element to produce recited functional effect.  Therefore there is insufficient structure to provide the narrative functional effect of each device or element, and as such the limitations are indefinite for failing to distinctly claim the invention.
Claim 24 recites the limitation “a first collection lock”, and it is unclear whether a first collection lock is in addition to the “collection locks” as recited in line 10, or is one of the collection locks as recited in line 10.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 25-36 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 24.    
Claim 24 recites the limitation “a second collection lock”, and it is unclear whether a second collection lock is in addition to the “collection locks” as recited in line 10, or is one of the collection locks as recited in line 10.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 25-36 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 24.
Claims 25-36 recite “A production module” and it should recite “The collection module”.
Claim 27 recites the limitation “a point” however, it is unclear what is meant by a point as a point is not a structural limitation but rather a position and not a clearly and distinctly set forth structural element.  Furthermore, the specification refers to this claim as being a bifurcation or valve, but never “a point”.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-36 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Boeckx et al. (U.S. Patent Pub. No. 2012/0061869).
Regarding claim 24, Boeckx et al. discloses a production module (title), comprising:
a supply device (figure 3, reference #32 and 92; figure 5, APO with feed screw, not labeled)
a mixing device connected to the supply device (figure 3, reference #42; figure 5, reference #45 (not labeled in figure 5 but shown at TSG, see figure 6 for where labeled);
a final processing device connected to the mixing device (figures 3-8, reference #6); and
a control device (figure 3, reference #8; [0024]; [0042]-[0043]),

wherein between the supply device and mixing device there is a first collection lock in order to prevent fluid communication between the supply device and the mixing device (figure 3, reference #20a and 41; figure 7, reference #41),
wherein there is a second collection lock between the mixing device and final processing device in order to prevent fluid communication between the mixing device and final processing device (figure 7, reference #46 and 47), and
wherein the first collection lock and/or the second collection lock have at least one stirring member (reference #41 (part of first lock) has feed screw which is a stirring member; reference #46 and 47 have a stirring member).
Regarding claim 25, Boeckx et al. discloses further comprising quality sensors capable to provide quality assessment via the first collection lock under constant conditions (reference #51, 52 and 53; [0023]; [[029]; [0031]).
Regarding claim 26, Boeckx et al. discloses further comprising quality sensors capable to provide quality assessment via the second collection lock under constant conditions (reference #51, 52 and 53; [0023]; [[029]; [0031]).
Regarding claim 27, Boeckx et al. discloses further comprising a point between the second collection lock and the final processing device, through which a batch can be unloaded (see figure 7, point along bold arrow between reference #47 and reference #6 where material from CDB can be unloaded). 
Regarding claim 28, Boeckx et al. discloses further comprising a third collection lock between the final processing device and a module boundary of the product module in order to prevent fluid 
Regarding claim 29, Boeckx et al. discloses wherein the supply device is capable to convey at leat one pharmaceutical agent and at least one pharmaceutical excipient (figure 3, reference #91 and 92a; figure 7, “API” and “Excipients”).  It is noted that the limitation is directed to the material or articles worked upon which does not further limit an apparatus claim.  See MPEP § 2115.
Regarding claim 30, Boeckx et al. discloses wherein the supply device has at least one dosage unit (figure 7, feed screws below “API” and “Excipients”; [0045]).  It is noted that due to the alternative language “and/or” claim 30 recites alternative limitations such that only one of the possible limitations is need to be anticipated to properly reject the claim.  However, to further advance compact prosecution, Boeckx et al. further discloses the mixing device has a wet granulator ([0021]) and/or the final processing device has a tablet press (figure 7, reference #6, “Tablet press”).
Regarding claim 31, due to the alternative language “and/or” claim 30 recites alternative limitations such that only one of the possible limitations is need to be anticipated to properly reject the claim.  Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required to be anticipated (such as those limitations recited in claim 31).  However, to further advance compact prosecution, Boeckx et al. discloses wherein the tablet press and/or capsule filler is upstream from a coating device (figure 3, reference #93) (it is noted that there is no delimiting structure that makes the device a “coating device” and as such the element is given its broadest reasonable interpretation as merely being a naming convention for the device), wherein there is a fourth collection lock between the table press and/or capsule filler and the coating device in order to prevent fluid communication between the tablet press and/or capsule filler and the coating device (figure 3, reference #71 and 72 is valve that prevents backflow and thus reads on lock as recited).
Regarding claim 32, Boeckx et al. discloses wherein there is at least one quality sensor within the first collection lock and/or the second collection lock and/or the third collection lock and/or the fourth collection lock via which the quality of the content of the first collection lock and/or the second collection lock and/or the third collection lock and/or the fourth collection lock can be recorded (reference #51, 52 and 53; [0023]; [[029]; [0031]).
Regarding claim 33, Boeckx et al. discloses wherein the supply device is connected to the mixing device and/or the mixing device is connected to the final processing device via a transport network of product pipelines and valves (figure 3, reference #21, 22, 31a, 32a, 31b, 32b, 71, 72 and connecting lines indicating product pipelines; figure 7, see connecting lines indicating product pipelines; [0028]).
Regarding claim 34, Boeckx et al. discloses wherein the first collection lock has at least one stirring member (reference #41 (part of first lock) has feed screw which is a stirring member).
Regarding claim 35, Boeckx et al. discloses wherein the second collection lock has at least one stirring member (reference #46 and 47 have a stirring member).
 Regarding claim 36, Boeckx et al. discloses wherein the first collection lock and the second collection lock have at least one stirring member (reference #41 (part of first lock) has feed screw which is a stirring member; reference #46 and 47 have a stirring member).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774